Matter of Militza L. v Ramon Luis C. (2017 NY Slip Op 07686)





Matter of Militza L. v Ramon Luis C.


2017 NY Slip Op 07686


Decided on November 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2017

Tom, J.P., Renwick, Mazzarelli, Oing, Singh, JJ.


4882

[*1]In re Militza L., Petitioner-Respondent,
vRamon Luis C., Respondent-Appellant.


Steven N. Feinman, White Plains, for appellant.
Leslie S. Lowenstein, Woodmere, for respondent.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about July 5, 2016, which, after a fact-finding hearing, granted petitioner a one-year order of protection, unanimously affirmed, without costs.
A fair preponderance of the evidence establishes that respondent committed the family offense of harassment in the second degree (see Family Court Act §§ 812; 832). Petitioner testified that, inter alia, respondent intentionally engaged in a course of conduct in 2013 and 2016 to alarm or seriously annoy her for no legitimate purpose (see Penal Law § 240.26[3]), and
there exists no basis to disturb the court's credibility determinations (see e.g. Matter of Peter G. v Karleen K., 51 AD3d 541 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 2, 2017
CLERK